249 Ga. 587 (1982)
292 S.E.2d 721
IN THE MATTER OF TEW.
SUPREME COURT DISCIPLINARY NO. 257.
Supreme Court of Georgia.
Decided June 30, 1982.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget P. Beisner, Assistant General Counsel State Bar, for State Bar of Georgia.
William D. Smith, for appellee.
PER CURIAM.
Larry D. Tew has petitioned the State Disciplinary Board for voluntary discipline and prayed for voluntary surrender of his license to practice law. The Board has accepted the petition and recommends that Tew be allowed to voluntarily surrender his license with the express stipulation that he be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the Bar in effect at the time of his petition for reinstatement.
We accept the recommendation of the Board and concur in it.
In his petition, Tew shows that he has entered a plea of guilty in the United States District Court for the Northern District of Georgia and has been sentenced to thirty years in prison for violation of Title 21, Section 963 and Title 18, Section 1951 of the United States Code. He further alleges that his conviction was for a felony involving moral turpitude and that his conduct is in violation of Standard 66 of Rule 4-102 of Part IV, Chapter 1 of the State Bar Rules.
In agreeing with the recommendation of the State Disciplinary Board, we also hold that the voluntary surrender of license prior to *588 the finding of probable cause is the equivalent to disbarment and we hereby order that Tew's voluntary surrender of his license be accepted and that he be readmitted to the State Bar of Georgia only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the time of any petition for reinstatement he may file in the future.
Voluntary surrender of license accepted. All the Justices concur.